1    CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
2    Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
3    Mail: PO Box 262490
     San Diego, CA 92196-2490
4    Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
5    (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
6    Attorneys for Plaintiff
7    RICHARD MORIN (SBN: 285275)
     legal@rickmorin.net
8    LAW OFFICE OF RICK MORIN, PC
     555 Capitol Mall, Suite 750
9    Sacramento, CA 95814-4508
     Telephone: (916) 333-2222
10   Facsimile: (916) 273-8956
     Attorney for Defendants
11   Benjamin Kopf Holding Co. and Towne Motor Company
12                           UNITED STATES DISTRICT COURT
13                          NORTHERN DISTRICT OF CALIFORNIA

14   SCOTT JOHNSON,                    )                Case No.: 3:19-CV-00081-JCS
                                       )
15           Plaintiff,                )                JOINT STIPULATION FOR
                                       )                DISMISSAL PURSUANT TO
16     v.                              )
                                       )                F.R.C.P. 41 (a)(1)(A)(ii)
17   BENJAMIN KOPF HOLDING CO., a      )
     California Corporation;
     TOWNE MOTOR COMPANY, a California )
18
     Corporation; and Does 1-10,       )
                                       )
19
             Defendants.
20
21          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
22   parties hereto that this action may be dismissed with prejudice as to all parties; each
23   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
24   matter has been resolved to the satisfaction of all parties.
25
26
27
28



     Joint Stipulation                            -1-               3:19-CV-00081-JCS
1    Dated: June 20, 2019                      CENTER FOR DISABILITY ACCESS
2
3                                      By: /s/ Amanda Lockhart Seabock
                                ______________Amanda Lockhart Seabock
4                                             Attorneys for Plaintiff
5
6    Dated: June 20, 2019                      LAW OFFICE OF RICK MORIN, PC
7
8                                              By: /s/ Richard Morin ____________________
                                                      Richard Morin
9                                                     Attorneys for Defendants
10                                                    Benjamin Kopf Holding Co. and Towne Motor
                                                      Company
                                                S DISTRIC
11                                       TE                     TC
                                       TA
                                                                 O
                                  S




                                                                  U
                                 ED




12
                                                              D    RT
                                                         RDERE
                             UNIT




                                             OO
13    Dated: June 20, 2019            IT IS S                            R NIA

14                                                           pero
                                                      ph C. S
                             NO




                                                    se
                                           Judge Jo
                                                                         FO




15
                              RT




                                                                     LI




                                      ER
                                 H




                                                                 A




                                           N                         C
16                                                           F
                                               D IS T IC T O
                                                     R
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                                          -2-              3:19-CV-00081-JCS
1                               SIGNATURE CERTIFICATION
2
3    I hereby certify that the content of this document is acceptable to Richard Morin,
4    counsel for Benjamin Kopf Holding Co. and Towne Motor Company, and that I have
5    obtained authorization to affix his electronic signature to this document.
6
7    Dated: June 20, 2019             CENTER FOR DISABILITY ACCESS
8
                                      By: /s/ Amanda Lockhart Seabock
9                              ____________ Amanda Lockhart Seabock
                                             Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                          -3-             3:19-CV-00081-JCS
